178 S.E.2d 225 (1971)
277 N.C. 458
Katherine E. Kivett SAMONS
v.
Dr. Assd MEYMANDI, Dr. Jerbert W. Vick and Frank Ceruzzi.
Supreme Court of North Carolina.
January 5, 1971.
Downing, Downing & David, for plaintiff.
Butler, High & Baer, Nance, Collier, Singleton, Kirkman & Herndon, for defendant Dr. Assad Meymandi.
McCoy, Weaver, Wiggins, Cleveland & Raper, Richard M. Wiggins, Marion C. George, Jr., for defendant Herbert W. Vick.
Anderson, Nimocks & Broadfoot, for defendant Frank Ceruzzi.
Petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 9 N.C.App. 490, 177 S.E.2d 209. Denied.